DETAILED ACTION
This action is responsive to communications: Preliminary Amendment filed on 2/28/2019. 
Claims 1 – 14 are pending in the case. Claims 13, and 14 are independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se in the form of a program.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 – 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al. (US 20150366328 A1) as applied to claims above, and further in view of Goto (US 20120044335 A1).
Regarding claims 1, 13, and 14: Tamura et al. teach an imaging unit configured to capture a face image of a user (paragraph block(s) 0155); and
Tamura et al. teach a makeup setting unit configured to set makeup to be worn on a face of the user such that the face image of the user looks closer to an optimum face image in which parts constituting the face image of the user have optimum sizes (paragraph block(s) 0095 – 0097 and 0136).
Tamura et al. do not explicitly teach an optimum face image in which parts constituting the face image of the user are arranged in optimum positions
Goto teaches an optimum face image in which parts constituting the face image of the user are arranged in optimum positions (paragraph block(s) 0271, 0403, and 0404)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Goto with the teachings of Tamura et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (image capture systems are known to arranged in optimum positions for better analysis), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 2, Tamura et al. teach wherein the optimum face image is a face image in which each of the parts constituting the face image of the user has a predetermined size and is arranged in a predetermined position (paragraph block(s) 0095 – 0097, 0133 and 0136).

Regarding claim 3, Tamura et al. teach wherein the optimum face image is a face image in which the parts of face images of a plurality of persons have an average size and are arranged in an average position (paragraph block(s) 0093, 0135, and 0141).

Regarding claim 4, Tamura et al. teach wherein the optimum face image is a face image in which the parts have sizes and are arranged in positions, which are set on a basis of a predetermined theory (paragraph block(s) 0075).

Regarding claim 5, Tamura et al. teach wherein the optimum face image is a face image in which the parts have sizes and are arranged in positions, which are set on a basis of a face image of a predetermined person (paragraph block(s) 0141 and 0144).

Regarding claim 6, Tamura et al. teach further comprising: a feature amount detection unit configured to detect a feature point for recognizing the parts of the face image of the user (paragraph block(s) 0090 and 0096 – 0098); and 
Tamura et al. teach an evaluation unit configured to perform evaluation by recognizing the parts and scoring a difference of each of the parts of the face image of the user with respect to the optimum face image on a basis of the feature amount (paragraph block(s) 0078 – 0080), 
Tamura et al. teach wherein the makeup setting unit sets makeup to be worn on the face of the user on a basis of evaluation results of the 
Tamura et al. do not explicitly teach the optimum face image in which parts constituting the face image of the user are arranged in optimum positions
Goto teaches the optimum face image in which parts constituting the face image of the user are arranged in optimum positions (paragraph block(s) 0271, 0403, and 0404).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Goto with the teachings of Tamura et al. because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (image capture systems are known to arranged in optimum positions for better analysis), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 7, Tamura et al. teach wherein the makeup setting unit generates a face image in which makeup is worn in a variously changing manner on the face image of the user, and the evaluation unit sets makeup in which the score of evaluation results obtained when a difference of each of the parts between the face image on which makeup is worn in a variously changing manner and the optimum face image is scored is minimum, as makeup to be worn on the face of the user (paragraph block(s) 0079 and 0136).

Regarding claim 8, Tamura et al. teach further comprising an analysis unit configured to analyze a skin color of the face image of the user, wherein the makeup setting unit sets makeup to be worn on the face of the user on a basis of results of color analysis analyzed by the analysis unit and the evaluation results such that the face image of the user looks closer to the optimum face image in which the parts constituting the face image of the user have optimum sizes and are arranged in optimum positions (paragraph block(s) 0106).

Regarding claim 9, Tamura et al. teach further comprising a recipe image generation unit configured to generate an image displaying a process of the set makeup as a recipe image of each part (paragraph block(s) 0167; Fig 11).

Regarding claim 10, Tamura et al. teach wherein the recipe image generation unit displays the recipe image set by the makeup setting unit in sequence with respect to each of the parts (paragraph block(s) 0167; Fig 11).

Regarding claim 11, Tamura et al. teach further comprising a registration unit configured to register the face image of the user and the recipe image corresponding to makeup set on a basis of the face image of the user in a database in association with information for identifying the user (paragraph block(s) 0174 and 0178).

Regarding claim 12, Tamura et al. teach further comprising a communication unit configured to transmit the face image of the user and the recipe image corresponding to makeup set on a basis of the face image of the user to an external server apparatus in association with information for identifying the user for registration as a database (paragraph block(s) 0174 and 0178).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091.  The examiner can normally be reached on M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN HILLERY/           Primary Examiner, Art Unit 3715